Voorhies, J.
Suit was instituted upon two notes drawn by the firm of A. M. Alford & Co. in favor of A. B. James & Co.
The defendant, A. M. Alford, after filing a general denial, and calling A. L. Shotwell in warranty, amended his answer for the purpose of pleading minority.
*507Judgment was rendered in favor of the plaintiffs against the defendants, and in favor of the defendant Alford against Ms warrantor.
Alford alone appeals.
The plea of minority must prevail. Alford was an unemancipated minor when he became a partner in the firm of A. M. Alford & Co., and when he withdrew from the firm. It is true that he received, on his withdrawal, a draft for the sum of $2000, in payment of his interest or share in the-partnership; but this was the amount of his cash interest in the concern. ' It does not appear that, in other respects, he was benefited; nor that he committed a fraud upon the plaintiffs. There is, consequently, no principle of law or equity, by which the appellant can be held responsible in the premises. C. C. 379, 1775, 1778, 1869, 2225, 2252.
It is, therefore, ordered and decreed, that, as regards the appellant, A. M. Alford, the judgment of the District Court be avoided and reversed; and that there be judgment in his favor, rejecting tire plaintiffs’ demand, with costs in both courts.